DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 11/16/2020, with respect to exposing the silicon film to a treatment plasma to increase the difference in crystallinity between the silicon film on the first surface and the second surface have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 21 and 22, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on 07/28/2020, is hereby withdrawn and claims 21 and 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 1, 19, and 20, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding exposing the silicon film to a treatment plasma to increase the difference in crystallinity between the silicon film on the first surface and the second surface; in combination with the other recited limitations.  Claims 2-14, 17, 18, 21, and 22 depend on claim 1.
The closest prior art of record is Lee et al. (US 2010/0144129) which discloses a silicon deposition process including exposing the silicon film to a treatment plasma, paragraphs 29, 34, and 35. However, the instant application differs from the prior art in that the instant application includes increasing the difference in crystallinity between different portions of the silicon film by the plasma treatment.  This is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is different etch rates of the deposited silicon film to create selective deposition of the silicon film, paragraphs 15 and 32 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Batey et al. (US 5,242,530) and Joo et al. (US 2003/0045075) disclose related selective deposition methods. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897